Citation Nr: 1601464	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  08-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation for anxiety disorder, evaluated as 30 percent disabling from August 20, 2009 to November 12, 2014, and 50 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from June 1991 to October 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from      a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In a rating decision in December 2014 the RO increased the Veteran's disability rating for anxiety disorder to 50 percent, effective November 12, 2014.


FINDINGS OF FACT

1.  A September 2009 decision awarded a 30 percent rating effective from August 20, 2009 for anxiety disorder; the Board accepted a March 2010 statement from the Veteran's former representative as a timely notice of disagreement with the RO's September 2009 decision, and remanded the claim to the RO for the issuance of a statement of the case.  
 
 2.  The RO mailed a statement of the case regarding this issue in December 2011; the Veteran did not file a substantive appeal.  


CONCLUSION OF LAW

The Veteran did not perfect an appeal on the issue of increased rating for anxiety disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA imposes duties on claimants seeking VA compensation.  If a claimant disagrees or is dissatisfied with a determination by the agency of original jurisdiction (AOJ), the claimant has a duty to express disagreement by filing a notice of disagreement within one year from the date that the agency of original jurisdiction (AOJ) mails the notice of a decision and to timely perfect the appeal by filing a substantive appeal following the issuance of a statement of the case within 60 days from the date that the AOJ mails the statement of the case or within the remaining one year period following     the date of mailing of the notice of the decision being appealed.  38 C.F.R. §§ 20.201, 20.202, 20.302(a), (b).  A substantive appeal is perfected using VA Form 9, Appeal to Board of Veteran's Appeals.  Instructions accompanying the form direct the claimant to file the appeal with the VA office issuing the statement of the case.  If a claimant does not file a timely substantive appeal, then the appeal fails for want of jurisdiction.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

A June 2007 rating decision granted service connection for an adjustment disorder with mixed emotional features and assigned a 10 percent rating, effective from March 8, 2007.  In a September 2009 decision, the RO recharacterized the service-connected psychiatric disability as anxiety disorder in accordance with the medical evidence, and awarded a 30 percent rating effective from August 20, 2009.  A statement of the case was issued in November 2007 on the adjustment disorder issue.  The Veteran filed a VA Form 9 limiting his appeal to other non-psychiatric disabilities, and indicated that he was satisfied with the 10 percent rating for adjustment disorder.  In October 2011, the Board dismissed the appeal concerning adjustment disorder, and accepted March 2010 correspondence from the Veteran's former representative arguing for rating higher than 30 percent as a notice of disagreement with the RO's September 2009 decision.  The Board remanded the claim to the RO for the issuance of a statement    of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Pursuant to the Board's remand directives, the RO issued a statement of the case    in December 2011.  However, the Veteran did not file a substantive appeal, either via VA Form 9 or other similar communication, and therefore failed to perfect his appeal.  The Board further notes that there are no communications prior to or following the expiration of the appeal periods for the December 2011 statement     of the case which could be construed as a request for extension of time to file a substantive appeal.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.  

Significantly, in a Memorandum dated in December 2015, the Veteran's representative of record confirmed that a substantive appeal was not filed in response to the December 2011 statement of the case, and indicated that there was   no active appeal.  

As no correspondence was received within 60 days after the December 2011 statement of the case, and in light of the December 2015 Memorandum from the Veteran's representative, the Board concludes that a substantive appeal was not filed regarding an appeal of the September 2009 rating decision.  In the absence of  a substantive appeal, the appeal is dismissed.   


ORDER

The claim for an increased evaluation for anxiety disorder is dismissed. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


